           Case 1:21-cv-01488-JPB Document 24 Filed 08/20/21 Page 1 of 7




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

 DORMAKABA USA INC.,
               Plaintiff,

       v.                                        CIVIL ACTION NO.
                                                 1:21-cv-01488-JPB
 DORMAKABA USA CO. INC.,
 ROBERT THOMAS A/K/A JOHN
 DOE 1, XYZ CORP., AND JOHN
 DOES 2-10,
               Defendants.


                                       ORDER

      The following matters are before the Court:

              1.     Plaintiff’s Motion to Redact Personal Identifiers (regarding
                     Complaint Exhibit 10) (ECF No. 7);

              2.     Plaintiff’s Motion to Redact Personal Identifiers (regarding
                     Notice of Intent of Serving Subpoena) (ECF No. 18);

              3.     Plaintiff’s Motion for Service by Publication as to Defendant
                     Robert Thomas (ECF No. 21); and

              4.     Plaintiff’s Third Motion to Extend Ex Parte Temporary
                     Restraining Order (ECF No. 22).

Having reviewed and fully considered the papers filed therewith, the Court finds as

follows:
           Case 1:21-cv-01488-JPB Document 24 Filed 08/20/21 Page 2 of 7




      I.      BACKGROUND

      Plaintiff Dormakaba USA Inc. (“Dormakaba”) is a corporation incorporated

and existing under the laws of the State of Delaware with its principal place of

business in Indiana. Dormakaba filed a complaint against the defendants for

trademark infringement and other claims. Dormakaba alleges that the defendants

infringed on its trademark, including by registering a company under a similar

name—“Dormakaba USA Co Inc” (“Dormakaba Co”)—for the purpose of

deceiving Dormakaba’s customers and attempting to convert or misappropriate

Dormakaba’s funds.

      II.     ANALYSIS

              1.    Motions to Redact

      Dormakaba seeks to redact personal identifiers in two documents: Exhibit

10 of the Complaint, which is a copy of a check with bank account information for

non-party The Christman Company; and Dormakaba’s Notice of Intent of Serving

Subpoena, which includes a social security number for Defendant Robert Thomas

(“Thomas”).

      For good cause shown, including that Exhibit 10 contains sensitive bank

account information and the subpoena contains sensitive personal information, the

Court GRANTS both of Dormakaba’s motions to redact personal identifiers (ECF


                                         2
           Case 1:21-cv-01488-JPB Document 24 Filed 08/20/21 Page 3 of 7




Nos. 7, 18). See Romero v. Drummond Co., 480 F.3d 1234, 1245 (11th Cir. 2007)

(stating that the public’s right of access to information “may be overcome by a

showing of good cause”).

               2.    Motion to Serve by Publication

         Dormakaba seeks leave of the Court to serve Thomas by publication.

         Dormakaba has attempted to personally serve Thomas, the registered agent

and incorporator of Dormakaba Co, twice at a residential address listed on

Dormakaba Co.’s Articles of Incorporation filed with the Georgia Secretary of

State. However, Dormakaba learned from the owner of the residence that neither

Thomas nor Dormakaba Co. had ever been associated with or had a right to use

that address. The homeowner previously reached out to Dormakaba to report that

she was improperly receiving mail for Dormakaba Co. at her address.

         Dormakaba has also served a subpoena on the bank Thomas used to open an

account in the name of Dormakaba Co. in a further attempt to locate him but to no

avail.

         Rule 4(e)(1) of the Federal Rules of Civil Procedure provides that a

defendant may be served by any means permitted under the law of the state in

which the district court sits. See Fed. R. Civ. P. 4(e)(1); Progressive Mountain Ins.

Co. v. Rangel, No. 3:17-CV-098, 2017 WL 10087268, at *1 (N.D. Ga. Nov. 14,


                                           3
        Case 1:21-cv-01488-JPB Document 24 Filed 08/20/21 Page 4 of 7




2017). “Under Georgia law, a court may grant an order for service by publication

when the person upon whom service is to be made has departed from the state;

cannot, after due diligence, be found within the state; or conceals himself to avoid

service.” Progressive, 2017 WL 10087628, at *1; see also O.C.G.A. § 9-11-

4(f)(1)(A). “[B]ecause notice by publication is a notoriously unreliable means of

actually informing interested parties about pending suits, the constitutional

prerequisite for allowing such service when the addresses of those parties are

unknown is a showing that reasonable diligence has been exercised in attempting

to ascertain their whereabouts.” Abba Gana v. Abba Gana, 304 S.E.2d 909, 912

(Ga. 1983).

      Whether a plaintiff has exercised due diligence in attempting to perfect

service is a fact-specific inquiry. See Progressive, 2017 WL 10087628, at *1

(noting that “[t]here is no bright-line rule to determine whether a plaintiff has

exercised due diligence in attempting to perfect service”). “The Court must

‘determine whether the movant has exercised due diligence in pursuing every

reasonably available channel of information’ based on the unique facts of each

case.” Id. (quoting Abba Gana, 304 S.E.2d at 912) (granting service by

publication where the plaintiff attempted service at the defendants’ last known

addresses, performed skip traces and hired private investigators to locate them).


                                           4
         Case 1:21-cv-01488-JPB Document 24 Filed 08/20/21 Page 5 of 7




See also Chronister v. Butts Cnty., No. 5:15-CV-150, 2016 WL 236235, at *1

(M.D. Ga. Jan. 20, 2016) (granting service by publication when the process server

made three attempts to serve the plaintiff and observed various facts indicating the

plaintiff was deliberately evading service); compare Allstate Fire & Casualty Ins.

Co. v. Fennell, No. 2:18-CV-134, 2019 WL 9667845, at *2 (S.D. Ga. Feb. 26,

2019) (denying service by publication where the plaintiff’s attempts to serve the

defendant amounted to “[a] one-day attempt in the field, two internet searches, and

a phone call”).

      Applying the reasoning of these cases here, the Court concludes that service

by publication is appropriate. Thomas’ deliberate use of a fraudulent address leads

the Court to conclude that he has concealed himself to avoid service and that he

cannot be found despite Dormakaba’s diligent efforts to locate and serve him.

Accordingly, the Court GRANTS Dormakaba’s Motion for Service by Publication

(ECF No. 21).

             3.    Motion to Extend Ex Parte Restraining Order

      Dormakaba seeks to extend the ex parte Temporary Restraining Order

(“TRO”) entered by this Court for another fourteen days. It maintains that an

extension will allow it to continue its investigation of the identity of all the

defendants, serve process and schedule a preliminary injunction hearing.


                                            5
        Case 1:21-cv-01488-JPB Document 24 Filed 08/20/21 Page 6 of 7




      The Court issued the original TRO without consent on April 16, 2021, and

has extended it for two fourteen-day periods. Therefore, the TRO has been in

effect for more than twenty-eight days.

      The Eleventh Circuit Court of Appeals has interpreted Federal Rule of Civil

Procedure 65 “to mean that a temporary restraining order continued without the

consent of the parties beyond [twenty-eight days] may be treated as a preliminary

injunction.” 1 Fernandez-Roque v. Smith, 671 F.2d 426, 429 (11th Cir. 1982)

(citing Sampson v. Murray, 415 U.S. 61, 87 (1974)). The Court therefore

considers the May 13, 2021 extension of the TRO, which extended the TRO

beyond twenty-eight days without the consent of the defendants, as grounds to treat

the TRO as a preliminary injunction. Accordingly, the Court modifies its May 13,

2021 Order to clarify that the provisions of the TRO will remain in place until

further order of the Court. The defendants may move to dissolve the order at the

time they make their first appearance in the case.

      For these reasons, the Court DENIES Dormakaba’s Motion to Extend Ex

Parte Temporary Restraining Order (ECF No. 22) as moot.




1
 At the time the Fernandez-Roque opinion was rendered, the applicable time
period was twenty days. It is now twenty-eight days. See Fed. R. Civ. P. 65(b)(2).

                                          6
  Case 1:21-cv-01488-JPB Document 24 Filed 08/20/21 Page 7 of 7




III.   SUMMARY

Based on the foregoing analysis, the Court rules as follows:

   • Plaintiff’s Motion to Redact Personal Identifiers (regarding Complaint
     Exhibit 10) (ECF No. 7) is GRANTED;

   • Plaintiff’s Motion to Redact Personal Identifiers (regarding Notice of
     Intent of Serving Subpoena) (ECF No. 18) is GRANTED;

   • Plaintiff’s Motion to Serve by Publication as to Defendant Robert
     Thomas (ECF No. 21) is GRANTED;

   • Plaintiff’s Motion to Extend Ex Parte Temporary Restraining Order
     (ECF No. 22) is DENIED as moot.

SO ORDERED this 20th day of August, 2021.




                                  7
